DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-19 are pending.
Claims 1-19 are rejected.
Priority
Claims 1-19 are given the benefit of Provisional Application No. 62/417,149, filed 03 November 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 April 2016 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 16 April 2019. These drawings are accepted.
Claim Interpretation
The formula in claim 12 has been interpreted to depict the relationship between the incomplete beta distribution and the cumulative binomial distribution (specification, para. 158), however the image in the claim lacks visual clarity due to multiple blurred numerals and/or variables.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 18, and 19 are indefinite for recitation of the phrase “standardized gene expression observations” because it is unclear how the term “observations” in the phrase is associated with the term “data” in the antecedent phrase “standardizing the gene expression data using the median and median absolute deviation of each gene.” A possible solution to this indefiniteness is to rewrite the claim language using consistent terminology or else clarify the relationship.
Claims 2-17 are dependent on rejected claim 1 and are therefore rejected for being indefinite in scope due to their dependency. A possible solution is to revise claim 1 as discussed above.
Dependent claim 4 is indefinite for recitation of the phrase “wherein the bootstrap resampling includes randomized iterations for all possible combinations of randomized gene expression values” and dependent claim 6 is indefinite for recitation of the phrase “generating bootstrapped values for a gene by randomizing a portion of all possible randomized iterations for the standardized gene expression data.” The language “all possible combinations” in claim 4 and “all possible randomized iterations” in claim 6 contradict the application of bootstrap resampling methodology because bootstrap resampling does not encompass “all possible randomized iterations” or “all possible combinations” of values from the original set of values obtained prior to data analysis (Henderson, p. 4, para. 1, line 6-7). A possible solution to this indefiniteness is to reword the claim language in accordance with the general language used by Bland and Altman (BMJ, 2015. Vol. 350:h2622), particularly as stated in paragraphs 3, 5 and 6 of the single page statistical note on bootstrap resampling methods.
Claim 5 is indefinite for recitation of the phrase “wherein the distribution statistic comprises a quantile.” This language is unclear because it is not stated how a distribution statistic can comprise a quantile, whereas it could be made clear as to how a probability distribution can comprise a quantile. A possible solution is to revise the claim language in accordance with a common resource on statistical terminology, e.g., https://en.wikipedia.org/wiki/Quantile or else provide a more explicit claim language clarifying intended meaning.
Claims 7 and 8 are dependent on rejected claim 6 and are therefore rejected for being indefinite in scope due to their dependency. A possible solution is to revise claim 6 as discussed above.
Claim 12 is indefinite for lack of visual clarity regarding numerals and/or variables in the digitized image of the mathematical formula. A possible solution is to replace the image with a higher resolution scan of the formula.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite both: (a) mathematical concepts, (e.g., mathematical relationships, formulas or equations, mathematical calculations); and (b) mental processes, i.e., concepts performed in the human mind, (e.g., observation, evaluation, judgement, opinion).
Following the flowchart in MPEP 2106:
Eligibility Step 1
The claims are directed to methods and products which are encompassed by the categories of statutory subject matter. Thus, the claims satisfy the subject matter eligibility requirements under step 1.
Eligibility Step 2A: Prong one
In determining whether a claim is directed to a judicial exception, examination is performed that analyzes whether the claim recites a judicial exception, i.e., whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.
Independent claim 1 recites a detection system with at least one processor and at least one non-transitory computer readable medium containing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising a mathematical concept to identify genes with outlier expression across multiple samples, a mathematical concept to standardize the gene expression data using the median and median absolute deviation of each gene, a mathematical concept to determine a distribution statistic value for the standardized gene expression data, a mathematical concept to determine a null distribution of the distribution statistic, and outputting a significance value of the genes. The independent claim 18 recites a non-transitory computer readable medium containing instructions that, when executed by the at least on processor, cause the at least one processor to perform operations comprising a mathematical concept to identify genes with outlier expression across multiple samples, a mathematical concept to standardize the gene expression data using the median and median absolute deviation of each gene, a mathematical concept to determine a distribution statistic value for the standardized gene expression data, a mathematical concept to determine a null distribution of the distribution statistic, and outputting a significance value of the genes. The independent claim 19 recites a computer-implemented method of performing a mathematical concept to identify genes with outlier expression across multiple samples, a mathematical concept to standardize the gene expression data using the median and median absolute deviation of each gene, a mathematical concept to determine a distribution statistic value for the standardized gene expression data, a mathematical concept to determine a null distribution of the distribution statistic, and outputting a significance value of the genes. Independent claims 1, 18, and 19, but for the limitations of using a generic computer, receiving gene expression data of a plurality of samples, and outputting significance values, recite the abstract idea of performing calculations.
Dependent claim 2 further recites a mathematical concept to determine a value of the distribution statistic from observed and randomized gene expression values by performing bootstrap resampling. Dependent claim 3 further recites both mathematical and mental concepts to randomly select data from the standardized observational data with replacement. Dependent claim 4 further recites a mathematical concept of performing bootstrap resampling with randomized iterations for all possible combinations of randomized gene expression values. Dependent claim 5 further recites both mathematical and mental concepts to determine a quantile for the distribution statistic. Dependent claim 6 further recites a mathematical concept of generating bootstrapped values for a gene by randomizing a portion of all possible randomized iterations for the standardized gene expression data, fitting a function to at least a portion of the bootstrapped values to estimate a tail of the null distribution for the gene, and calculating the probability of outlier gene expression data from the estimated tail. Dependent claim 7 further recites a mathematical concept of a function that is a continuous probability distribution that is parameterized by at least one of a scale parameter and a shape parameter. Dependent claim 8 further recites a mathematical concept of a function that is a generalized Pareto distribution. Dependent claim 11 further recites a mathematical concept of calculating a probability of gene being expressed at or above a predetermined threshold using Bernoulli trials based on the total number of samples and a percentile cutoff for the gene. Dependent claim 12 further recites a mathematical concept of calculating probability in accordance with a given formula. Dependent claim 13 further recites a mental process of determining whether a quantile is an upper quantile or lower quantile. Dependent claim 14 further recites a mathematical concept of a cumulative binomial distribution. Dependent claim 17 further recites a mathematical concept of a distribution of values comprising an incomplete beta distribution.


Eligibility Step 2A: Prong two
In determining whether a claim is directed to a judicial exception, further examination is performed that analyzes if the claim recites additional elements that when examined as a whole integrates the judicial exception(s) into a practical application.
	The judicial exceptions noted above are not integrated into a practical application because the additional element of a computer in claims 1, 18, and 19 does not improve the functioning of a generic computer and therefore does not integrate the recited judicial exception into a practical application. The additional element in claim 10 of a computer being implemented according to distributed architecture comprising a controller that assigns tasks to workers, and the additional element in claim 16 of a computer being implemented using a parallel computing architecture do not improve the functioning of a generic computer, and therefore do not integrate the recited judicial exception into a practical application. The additional elements in claims 1, 18, and 19 of receiving gene expression data of a plurality of samples and outputting a significance value are data gathering steps that do not integrate the judicial exception into a practical application. The additional element in claims 9 and 15 of receiving additional significance values for the gene and outputting a revised significance value is a data gathering step that does not integrate the judicial exception into a practical application.
Eligibility Step 2B
The search for an inventive concept requires evaluating any additional elements individually and in combination to determine if they amount to significantly more than the judicial exception(s).
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a computer in claims 1, 18, and 19, and implementation with distributed architecture in claim 10 and parallel architecture in claim 16 are conventional.
	The additional element in claims 1, 18, and 19 of receiving gene expression data of a plurality of samples is conventional. Evidence for the conventionality is shown in Goodison et al. (Bioanalysis, May 2010, Vol. 2(5): pp. 855-862). Goodison et al. shows applying a computational approach to analyzing existing gene expression datasets that were received from multiple other research studies (p. 5, para. 4).
	The additional element in claims 1, 18, and 19 of outputting a significance value is conventional. Evidence for the conventionality is shown in Goodison et al. (ibid.) Goodison et al. shows outputting p-values as significance values (p. 6, para. 1).
The additional element in claims 9 and 15 of receiving additional significance values for the gene and outputting a revised significance value is conventional. Evidence for the conventionality is shown in Goodison et al. (ibid.). Goodison et al. shows a computational approach to analyzing an existing gene expression dataset by developing two predictive models, the first model based exclusively on the gene expression data, and the second model based on the additional significance values of clinical variables combined with the gene expression data (p. 6, para. 2, bottom) to output a revised significance value with improved specificity for disease recurrence (p. 7, para. 1).
Furthermore, the additional elements evaluated in combination do not contribute an inventive concept, i.e., do not amount to significantly more than the judicial exception(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, 18 and 19 are rejected over Tomlins et al. (Cancer Cell, 2008, Vol. 13, pp. 519-528) in view of Henderson (Clinica Chimica Acta, 2005, Vol. 359, pp. 1-26) and Verheggen et al. (Proteomics, 2014, Vol. 14, pp. 367-377).
Tomlins et al. teaches a method for identifying genes with outlier expression across multiple samples (p. 525, para. 4), receiving gene expression data from a plurality of samples (p. 525, column 1, para. 5) and standardizing the gene expression data using the median, and median absolute deviation of each gene to identify genes with outlier expression (p. 525, column 2, para. 1). 
Tomlins et al. does not teach a computer-implemented method with at least one processor and at least one non-transitory computer readable medium comprising instructions, that when executed by the at least one processor, cause the processor to perform operations. The reference does not teach using a computer system that is implemented according to distributed architecture comprising a controller that assigns tasks to workers. The reference does not teach determining a value of a distribution statistic for the standardized gene expression observations based on a probability of outlier gene expression data, determining a null distribution of the distribution statistic using the standardized gene expression data, or outputting a significance value of the genes based on the value of the distribution statistic and the null distribution.
Henderson teaches calculating a probability statistic using the bootstrap procedure of resampling with replacement (p. 3, column 2, para. 1), determining a null distribution of the distribution statistic (Abstract; and p. 13, column 1, para. 1; and p. 20, section 8.2), and outputting a significance value for the statistic that corresponds to a quantile (p. 6, column 1, para. 3; and p. 3, column 2, para. 3). The reference is applied to claim 4 in light of the corresponding 112(b) rejection above.
Tomlins et al. in view of Henderson does not teach using a computer-implemented method with at least one processor and at least one non-transitory computer readable medium comprising instructions, that when executed by the at least one processor, cause the processor to perform operations, and does not teach using a computer system that is implemented according to distributed architecture comprising a controller that assigns tasks to workers.
Verheggen et al. teaches the use of a computer-implemented system with at least one processor and at least one non-transitory computer readable medium containing instructions to perform operations (p. 367, Section 1), wherein the system is implemented according to distributed and parallel computing architecture (p. 374, Section 8) comprising a controller that assigns tasks to workers (i.e., nodes, p. 369, Figure 2).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Tomlins et al. to incorporate the teaching of Henderson in view of Verheggen et al. by utilizing computer-intensive statistical techniques (Henderson, p. 12, para. 2) to draw statistical conclusions from collections of data (ibid., section 3) by implementing distributed computing architecture to cope with the increased computational demands (Verheggen et al., Abstract). One would have been motivated to use the method taught by Henderson because the reference exemplifies the use of the bootstrap resampling technique for reliably predicting the accuracy of a statistical estimator, e.g., the standard error, a confidence interval, or the bias of an estimator, and that the technique may be useful for analyzing smallish expensive-to-get data sets where prior information is sparse, distributional assumptions are unclear, and where further data may be difficult to acquire (Abstract). This would have accomplished the predictable result of being able to estimate the accuracy of a statistical estimator that can be directly comparable across different analyses or under different input parameters. One would have been motivated to use the method taught by Verheggen et al. because the reference exemplifies the use of distributed computing and data storage in the field of bioinformatics. This would have accomplished the predictable result of speeding up the transformation and storage of data to allow for computational requirements that exceed the specifications of most common desktop computers.
Claims 6-8 are rejected over Tomlins et al. in view of Henderson and Verheggen et al. as applied to claims 1-5, and 10 above, and further in view of Bacro and Brito (Journal of Statistical Planning, 1998, Vol. 71, pp. 245-260) and Scarrott and MacDonald (REVSTAT-Statistica Journal, 2012, Vol. 10:1, pp. 33-60).
The combined teachings of Tomlins et al., Henderson, and Verheggen et al. are discussed above and incorporated fully here. Tomlins et al. in view of Henderson and Verheggen et al. do not teach generating bootstrapped values for a gene by randomizing a portion of all possible randomized iterations, fitting a function to a portion of the bootstrapped values to estimate a tail of the null distribution, wherein the function is a continuous probability distribution parameterized by at least one of a scale parameter and a shape parameter, the function is a generalized Pareto distribution, and calculating the probability of outlier gene expression data from the estimated tail.
Bacro and Brito teaches a modified bootstrap procedure for calculating estimators of interest that are only based on the upper tail of the distribution values (p. 247, section 2; and p. 259, Tables 1 & 2). Thus, instead of bootstrapping all of the sample, the reference teaches a bootstrap only based on the upper tail of the sample, i.e., a portion of the sample (p. 247, section 2). The reference is applied to claim 6 in light of the teachings of Bland and Altman as discussed in the corresponding 112(b) rejection above.
Scarrott and MacDonald teaches that a continuous probability distribution known as the generalized Pareto distribution (GDP) function is used as a tail approximation to the population distribution from which some values of the sample dataset that are above some suitably high threshold are observed (p. 35, para. 2). The reference teaches that the GDP is parameterized by scale and shape parameters (p. 35, para. 2).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Tomlins et al. in view of Henderson and Verheggen et al. to incorporate the teachings of Bacro and Brita and Scarrott and MacDonald because gene expression outlier data would be expected to represent only a subsection of the total dataset, and occur in one or both tails of the distribution. One would have been motivated to use the method taught by Bacro and Brito because the reference exemplifies the use of a modified bootstrap procedure to resample data only from values of the original sample that are located in the tail of the distribution, and further to calculate statistical estimators based only on these data. This would have accomplished the predictable result of creating modified bootstrap samples that are much smaller than unmodified bootstrap samples, which would be advantageous for practical application of statistical analyses and interpretations, and in simulation studies, where the smaller size of the data file would be less cumbersome on computing resources and storage medium. One would have been motivated to use the method taught by Scarrott and MacDonald because the reference exemplifies the use of a classical asymptotically motivated mathematical model for excesses above a high threshold known as the generalized Pareto distribution (ibid. p.35, para. 2). This would have accomplished the predictable result, from a statistical perspective, of sufficiently approximating the tail of the distribution values and obtaining a balance between the bias due to the asymptotic tail approximation and parameter estimation uncertainty due to the inherent sparsity of threshold excess data (ibid. Abstract).
Claim 9 is rejected over Tomlins et al. in view of Henderson and Verheggen et al. as applied to claims 1-5, and 10 above, and further in view of Wood et al. (PLoS ONE, 2013, Vol. 8:5, e64343).
The combined teachings of Tomlins et al., Henderson, and Verheggen et al. are discussed above and incorporated fully here. Tomlins et al. in view of Henderson and Verheggen et al. do not teach receiving additional significance values for the gene and outputting a revised significance value for the gene based on both sets of data.
Wood et al. teaches outputting a revised significance value for a statistic after receiving additional significance values (Abstract). The reference teaches that missing or unknown data can be imputed from known data that is not part of the dataset (p. 1, para. 2). The reference teaches that reference genotype information contained in a more recently created database can be used to enhance previously identified associations and also identify novel associations in reference genotype information contained in an older database (p. 2, para(s). 1 & 2).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Tomlins et al. in view of Henderson and Verheggen et al. to incorporate the teachings of Wood et al. to obtain additional significance values from other studies in order to revise previous calculations of significance values for the data being analyzed and interpreted. One would have been motivated to use the method taught by Wood et al. because the reference exemplifies the process of acquiring more recently generated genomic data and applying it to an older dataset with the intent to discover new findings and associations that were not identifiable with the original data. This would have accomplished the predictable result, from a statistical perspective, of being useful for performing genome-wide association meta-analyses across studies with, for example, the same traits but different genotyping arrays, or identifying signals of association not detected by direct genotypes.
Claims 11-14 are rejected over Tomlins et al. in view of Henderson and Verheggen et al. as applied to claims 1-5, and 10 above, and further in view of Haberer et al. (Plant Physiology, 2006, Vol. 142, pp. 1589-1602).
The combined teachings of Tomlins et al., Henderson, and Verheggen et al. are discussed above and incorporated fully here. Tomlins et al. in view of Henderson and Verheggen et al. do not teach calculating a probability for each sample of a gene being expressed at or above a predetermined threshold using Bernoulli trials based on the total number of samples and a percentile cutoff for the gene, wherein calculating the probability of the sample includes binarizing the values in accordance with the formula for the cumulative binomial distribution, wherein the null significance likelihood further depends on whether the quantile is an upper quantile or lower quantile.
Haberer et al. teaches calculating a probability statistic at or above a predetermined threshold using the cumulative binomial distribution formula to model n Bernoulli trials where n > 1 (p. 1601, para. 1), and obtaining upper quantile P values by cumulative binomial probability (p. 1600, column 2, bottom).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Tomlins et al. in view of Henderson and Verheggen et al. to incorporate the teachings of Haberer et al. One would have been motivated to use the method taught by Haberer et al. because the reference exemplifies the use of the cumulative binomial distribution to obtain P values for statistical analyses of large-scale gene expression datasets (Abstract). This would have accomplished the predictable result, from a statistical perspective, of iterating n independent Bernoulli trials for all gene expression data in the sample to obtain the probability of observing a gene being expressed at or above a quantile threshold.
Claims 15 and 16 are rejected over Tomlins et al. in view of Henderson, Verheggen et al. and Haberer et al. as applied to claims 11-14 above, and further in view of Verheggen et al. and Wood et al. (PLoS ONE, 2013, Vol. 8:5, e64343).
The combined teachings of Tomlins et al., Henderson, Verheggen et al., and Haberer et al. are discussed above and incorporated fully here. Tomlins et al. in view of Henderson, Verheggen et al., and Haberer et al. do not teach receiving additional significance values for the gene and outputting a revised significance value for the gene based on both sets of data.
Verheggen et al. teaches the use of parallel computing architecture to allow for multiple compute cores able to run multiple processes simultaneously (p. 367, column 2, section 1).
Wood et al. teaches outputting a revised significance value for a statistic after receiving additional significance values (Abstract). The reference teaches that missing or unknown data can be imputed from known data that is not part of the dataset (p. 1, para. 2). The reference teaches that reference genotype information contained in a more recently created database can be used to enhance previously identified associations and also identify novel associations in reference genotype information contained in an older database (p. 2, para(s). 1 & 2).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Tomlins et al. in view of Henderson and Verheggen et al. to incorporate the teachings of Wood et al. and the additional teachings of Verheggen et al. One would have been motivated to use the method taught by Wood et al. because the reference exemplifies the process of acquiring more recently generated genomic data and applying it to an older dataset with the intent to discover new findings and associations that were not identifiable with the original data. This would have accomplished the predictable result, from a statistical perspective, of being useful for performing genome-wide association meta-analyses across studies with, for example, the same traits but different genotyping arrays, or identifying signals of association not detected by direct genotypes. One would have been motivated to use the method of Verheggen et al. because the rapidly increasing amount of genomic data can quickly outgrow the capacity and capabilities of most desktop computers. This would have accomplished the predictable result of speeding up the transformation and storage of data to allow for computational requirements that exceed the specifications of most common desktop computers.
Claim 17 is rejected over Tomlins et al. in view of Henderson, Verheggen et al. and of Haberer et al. as applied to claims 11-14 above, and further in view of Fagan (Computers in Biology and Medicine,1996, Vol. 26:3, pp. 263-267).
The combined teachings of Tomlins et al., Henderson, Verheggen et al., and Haberer et al. are discussed above and incorporated fully here. Tomlins et al. in view of Henderson, Verheggen et al., and Haberer et al. do not teach that the probability distribution comprises an incomplete beta distribution.
Fagan teaches that there is a mathematical identity between the incomplete beta distribution and the cumulative binomial distribution formula (p. 264, para. 2).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Tomlins et al. in view of Henderson and Verheggen et al. to incorporate the teachings of Fagan. One would have been motivated to use the method of Fagan because Fagan teaches that the mathematical identity eliminates the need for computing each binomial probability in solving for the low and high probabilities (p. 264, para. 2). This would have accomplished the predictable result of reducing computation complexity in calculating values of statistical significance, for example confidence intervals.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN BAILEY whose telephone number is (571) 272-8170. The examiner can normally be reached Mon - Thurs 0730 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on (571) 270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.W.B./Examiner, Art Unit 4171                                                                                                                                                                                                        
/JULIET C SWITZER/Primary Examiner, Art Unit 1634